TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING



NO. 03-07-00689-CV


Crandall Medical Consulting Services, Inc., Appellant

v.

John A. Harrell, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2007-0109C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R

 
PER CURIAM

		Crandall Medical Consulting Services, Inc., has filed a motion for rehearing.  The
motion is denied.  

		It is ordered March 4, 2009.



Before Justices Patterson, Waldrop and Henson
    Dissenting opinion by Justice Waldrop